Title: Thomas Lehre to James Madison, 21 July 1828
From: Lehre, Thomas
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charleston So. Ca:
                                
                                 July 21 1828
                            
                        
                        
                        Yesterday a friend informed me that he had seen you lately, that you looked well & appeared as if you
                            would live many years yet to come, which pleased me much, especially as I had not heard from you for some time past. God
                            grant that you may continue to enjoy good health, & a long life, not only for your sake, but for the sake of our
                            dearly beloved Country. It is truly painful to see how our Political Horizon is clouded over at present—Disunion is now
                            publickly spoken of & advocated by men, who have heretofore always reprobated such an Idea. What would Mr:
                            Jefferson say if he was now alive, to see the great strides that are now making to destroy that beautiful Republican
                            System of Government, the best the world ever saw, which he & yourself laboured so long to establish for the
                            welfare & happiness of your Country.
                        From the materials that appear to be collecting from various parts in this state, I am induced to believe
                            that the next session of our Legislature, will be a very stormy one. I hope for the honor of Virginia, that she is not for
                            a dissolution of the Union, should that event take place, God only knows where the evil will end.
                        I have lately met with a number of old Republicans, from the middle & upper Country, who, I know
                            warmly supported your Election, & who afterwards as warmly supported your Administration, they asked very
                            anxiously after you, & seem happy to hear that you are well. It will afford me great pleasure to hear from you
                            whenever you can make it convenient to drop me a line. I have the honor to be Very respectfully Dear Sir, Your obedt.
                            Servt:,
                        
                        
                            
                                Tho: Lehre
                            
                        
                    